                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                          NO. 7:18-CV-124-D


JIN WOO NAM,

                    Plaintiff,

           v.                                           ORDER

JEFF SESSIONS,
Attorney General of the United
States, and U.S. CITIZENSHIP AND
IMMIGRATION SERVICES,

                    Defendants.


     For good cause having been shown upon            the    motion of   the

Defendants to place this case in abeyance for 90 days, it is hereby

     ORDERED that this case be placed in abeyance for 90 days from

the date of entry of this order.

     It is further ORDERED that Counsel for the Defendants provide

this court with a Status Report at the end of the 90-day period.

     So ORDERED THIS   __f_   day of   Oc:fv bAA ,   2018.




                              Chief United States District Court Judge
